Case: 12-15546   Date Filed: 08/06/2013   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                   ___________________________

                           No. 12-15546
                       Non-Argument Calendar
                   ___________________________

                 Docket No. 4:10-cv-00308-JRH-GRS


DEATIA J. MCFARLIN,

                                                           Plaintiff-Appellant,

                                 versus

STATE BOARD OF TECHNICAL
AND ADULT EDUCATION,
TECHNICAL COLLEGE SYSTEM OF GEORGIA,
et al.,

                                                       Defendants-Appellees.


                  ______________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                _______________________________

                           (August 6, 2013)
              Case: 12-15546     Date Filed: 08/06/2013    Page: 2 of 3




Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Deatia McFarlin, an instructor at the Savannah Technical College, appeals

from the district court’s grant of summary judgment in favor of defendants in her

employment suit under 42 U.S.C. § 2000e-2(a)(1) and 42 U.S.C. § 1983. The

appeal presents this issue:

      Whether the district court erred in granting summary judgment against
      McFarlin on her race discrimination claims challenging her (a) placement on
      disciplinary leave; and (b) termination of employment.

      The case was decided under the familiar McDonnell Douglas framework.

McFarlin failed to establish a prima facie case that her placement on “leave” was

based on racial discrimination, as she failed to show sufficiently that similarly

situated employees were treated more favorably than she. Even if she had

established a prima facie case, McFarlin did not carry her burden to show

sufficiently that the proffered nondiscriminatory reasons for her placement on

leave, including her perceived insubordination, were mere pretexts. Even if

McFarlin established a prima facie case that her termination was discriminatory,

she did not show sufficiently that the proffered reasons for her termination,



                                          2
              Case: 12-15546     Date Filed: 08/06/2013   Page: 3 of 3


specifically the receipt of several student complaints and her perceived

unwillingness to improve, were pretextual.

      The courts do not decide about the wisdom of the employer’s decisions.

And an employer’s own perception of events is important. Therefore, the district

court, given the evidence in this record and lack of evidence, did not err in granting

summary judgment in favor of defendants.

      AFFIRMED.




                                          3